Concurring Opinion by
Judge Mencer :
Although I agree with the result reached, I do not agree with the conclusion that Medicare fraud does not constitute unprofessional conduct under Section 15(a)(8) of the Medical Practice Act of 1974, Act of July 20,1974, P.L. 551, as amended, 63 P.S. §421.Í5(a) (8), which reads as follows:
(a) The board shall have authority to refuse, revoke, or suspend the license of a physician for any or all of the following reasons:
(8) Being guilty of immoral or unprofessional conduct. Unprofessional conduct shall include any departure from, or the failure to conform to, the standards of acceptable and pre*552vailing medical practice, in which proceeding actual injury to a patient need not be established.
The majority interprets this language to apply only to conduct that affects a doctor’s medical competence to practice. Such a conclusion seems to me to be incorrect for the following reasons:
First, it overlooks the use, in Section 15(a)(8), of the word “immoral” which illustrates that unprofessional conduct embraces more than mere medical incompetence. Fraud is clearly immoral conduct.
Second, the definition of unprofessional conduct states that such conduct shall include certain acts. This indicates that the definition is not inclusive but encompasses acts outside those listed in the definition. In order to support the majority’s narrow construction, the phrase would have to be changed to read “shall mean”.
Third, even if one limits unprofessional conduct to a departure from the standards of acceptable medical practice, I would hardly classify Medicare fraud as acceptable practice. The practice of medicine certainly encompasses more than mere technical skill.
I would conclude that Medicare fraud is clearly unprofessional conduct of the highest order.